Citation Nr: 0929697	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-00 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bladder cancer, to 
include as due to Agent Orange exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The Veteran had active service from March 1966 to March 1968.  
He served in the Republic of Vietnam (RVN) from October 4, 
1966 to October 27, 1967. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  
By that rating action, the RO denied service connection for 
bladder cancer, to include as due to Agent Orange exposure.  
The Veteran timely appealed the RO's April 2006 rating action 
to the Board.  

In March and December 2007, the Veteran testified at hearings 
conducted by a Decision Review Officer and the undersigned 
Veterans Law Judge.  Copies of hearing transcripts have been 
associated with the claims file.  

In May 2008, the Board remanded the Veteran's claim for 
service connection for bladder cancer to the RO for addition 
development.  The Board presently finds that the claim must 
again be REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC, to ensure compliance with 
applicable law.  VA will notify the appellant if further 
action is required on his part.


REMAND

In its May 2008 remand, the Board directed that the RO advise 
the Veteran to obtain the opinion of his treating VA 
physician, A.K.G., M.D. that his bladder cancer was linked to 
herbicide exposure.  This followed the Veteran's testimony at 
his December 2007 hearing that the physician was either 
researching the question of such a nexus, or had verbally 
expressed such an opinion but was awaiting its publication.  
See transcript, pages 4 - 7.

In its May 2008 letter to the Veteran, the RO/AMC requested 
that the Veteran advise it of the date the physician rendered 
the opinion.  It did not, however, advise the Veteran to 
obtain the copy of the opinion.  

The RO/AMC's letter is not responsive to the Board's remand 
directive.  It is unclear whether the opinion has been 
authored.  In this regard, the record is not sufficiently 
developed to evaluate the Veteran's assertion that under both 
38 U.S.C.A § 5103A(c)(3) and Bell v. Derwinski, 2 Vet. App. 
611 (1992), VA's duty to obtain existing VA medical records 
has been triggered.  Under both the statute and Bell, VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the Veteran's claims folder, are in the constructive 
possession of the Board and must be considered.

In order to expedite this matter, the Board presently 
redrafts the directives as below, and the appeal is therefore 
REMANDED for the following: 

1.  The RO/AMC will contact Dr. A.K.G., 
or his supervising physician at the VA 
medical facility (VA Medical Center 
Togus, Maine) and ascertain if an opinion 
has been authored indicating that the 
Veteran's bladder cancer was caused by 
presumed exposure to herbicides, or if 
such an opinion is forthcoming.  If so, 
the RO/AMC will obtain such opinion. 

2.  If deemed appropriate by the RO/AMC, 
additional development should be 
undertaken, including the conduct of any 
other appropriate VA examinations.  , and 
follow any applicable regulations and 
directives implementing the provisions of 
the VCAA as to its notice and 
development.  Following such development, 
the RO/AMC should review and readjudicate 
the claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO/AMC shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


